PER CURIAM.
Upon a holding that (1) there was substantial compliance with section 101.051(3), Florida Statutes (1981), see Boardman v. Esteva, 323 So.2d 259 (Fla.1975), cert. denied mem., 425 U.S. 967, 96 S.Ct. 2162, 48 L.Ed.2d 791 (1976), and (2) the trial court correctly concluded that Robert Sosby was a qualified elector of Monroe County notwithstanding the fact that he had applied for and received Homestead exemption in Dade County, see Herron v. Passailaigue, 92 Fla. 818, 110 So. 539 (1926), we affirm the trial court’s judgment validating the Monroe County Canvassing Board certification declaring Alison Fahrer to be the duly elected Monroe County Commissioner for District Four.
Affirmed.